

	

		II

		109th CONGRESS

		2d Session

		S. 2595

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Kerry (for himself

			 and Mr. Pryor) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To amend the Small Business Investment Act

		  of 1958 to modernize the treatment of development companies.

	

	

		1.Short title; table of

			 contents; definitions

			(a)Short

			 TitleThis Act may be cited

			 as the 504 Loan Program Modernization

			 Act of 2006.

			(b)Table of

			 ContentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents; definitions.

					Sec. 2. Findings and purposes.

					Sec. 3. Authorizations for 504 Loan Program.

					Sec. 4. Certified development company economic

				development.

					Sec. 5. Definitions.

					Sec. 6. Eligibility of development companies to be designated

				as certified development companies; authority to issue debentures; providing an

				area of operational authority, funding restrictions, and ethical

				requirements.

					Sec. 7. Conforming amendments.

					Sec. 8. Definition of rural areas.

					Sec. 9. Businesses in low-income areas.

					Sec. 10. Combinations of certain goals.

					Sec. 11. Repeal of sunset on reserve requirements for premier

				certified lenders.

					Sec. 12. Refinancing.

					Sec. 13. Fees.

					Sec. 14. Additional equity injections.

					Sec. 15. Loan liquidations.

					Sec. 16. Closing costs.

					Sec. 17. Maximum 504 and 7(a) loan eligibility.

					Sec. 18. Technical correction.

					Sec. 19. Premier Certified Lenders Program report.

					Sec. 20. Regulations.

				

			(c)DefinitionsIn this Act—

				(1)the terms Administration and

			 Administrator means the Small Business Administration and the

			 Administrator thereof, respectively;

				(2)the term Premier Certified Lenders

			 Program means the program established under section 508(a) of the Small

			 Business Investment Act of 1958 (15 U.S.C. 697e(a)); and

				(3)the term 504 Loan Program

			 means the program to provide financing to small business concerns by guarantees

			 of loans under title V of the Small Business Investment Act of 1958 (15 U.S.C.

			 695 et seq.), which are funded by debentures guaranteed by the

			 Administrator.

				2.Findings and

			 purposes

			(a)FindingsCongress finds that—

				(1)in pursuing its mission of aiding small

			 businesses, the Administration provides small businesses with access to credit,

			 primarily by guaranteeing loans through its 7(a) and 504 Loan Programs;

				(2)the 504 Loan Program provides long-term,

			 fixed-rate financing to growing small businesses for expansion or

			 modernization, primarily of real estate and large equipment;

				(3)the 504 financing is delivered through

			 certified development companies (in this section referred to as

			 CDCs), about 270 typically preexisting nonprofit corporations,

			 established to contribute to the economic development of their

			 communities;

				(4)during the 5 years preceding the date of

			 enactment of this Act, 504 loans have slightly increased to Hispanics and

			 Asians, but have been flat-level funded to African Americans, with 2 percent of

			 the loans, and have decreased in loans to women, from 19 percent to 15

			 percent;

				(5)the CDC industry and the 504 Loan Program

			 have experienced unprecedented structural changes, such as the shift of all 504

			 loan processing, loan servicing and liquidation from 70 Administration district

			 offices to 1 or 2 centers in the country;

				(6)in 2004, the Administration adopted

			 regulations that allowed for Statewide and multistate CDC operations, resulting

			 in increased competition and program growth in many areas of the country, with

			 limited accountability measures to ensure that CDCs are investing in local

			 economic development activities in each State as they expand; and

				(7)such changes require Congress to examine

			 the 504 Loan Program and the industry and set a statutory course that ensures

			 that the intent and the mission of CDCs and the 504 Loan Program for the future

			 are clearly established as local economic development.

				(b)PurposesThe purpose and intent of this Act

			 are—

				(1)to make a clear distinction between

			 nonprofit and for-profit lending practices through the preservation of the CDCs

			 as non-profit economic development intermediaries that are an essential element

			 in Congress’ and the Administration’s mission to assist small businesses to

			 foster local economic development through job creation and investment in all

			 our communities;

				(2)to reconfirm the statutory intent of CDCs

			 as originally established in 1958 to provide small business programs, services,

			 and assistance that for-profit lenders do not provide;

				(3)to direct the Administration within 90 days

			 of the date of enactment of this Act to report to the Committee on Small

			 Business and Entrepreneurship of the Senate and the Committee on Small Business

			 of the House of Representatives on how the Administration could implement 1

			 closing, rather than 2 in the 504 Loan Program, and potentially save the

			 borrower thousands in funds and retain outstanding participation of private

			 lenders;

				(4)to direct the Administration to report on

			 the utilization of the Premier Certified Lender Program over the past 3 years,

			 specifically outlining how many 504 loans have been processed through the

			 program, what difficulties have been encountered in making these loans, and how

			 the number of loans in the program could be increased or streamlined;

				(5)to establish the expansion of business in

			 low-income communities as a separate public policy goal to highlight the need

			 for CDCs to include such goal as a primary objective in future projects and

			 outreach to underserved populations;

				(6)to ensure accountability as CDC operations

			 expand into contiguous States through timely authorizations by the

			 Administrator to operate in multistates and require that CDCs use excess funds

			 for local economic development projects in the area of operations where such

			 funds were generated and submit an annual report to the Administrator of such

			 projects in each State of operation;

				(7)to provide small businesses which need both

			 long-term fixed asset financing through the 504 Loan Program and shorter term

			 working capital and equipment financing through the 7(a) loan program the

			 option of utilizing both Administration loan guaranty programs to their maximum

			 amount;

				(8)to direct the Administration to require

			 that 504 defaulted loan liquidations and recoveries be processed by CDCs or

			 their designated third-party contractors, and that CDCs be compensated for the

			 cost of such liquidation activities; and

				(9)to direct the Administration to establish

			 an incentive program directed to CDCs that foreclose and liquidate defaulted

			 loans.

				3.Authorizations for 504

			 Loan ProgramSection 20 of the

			 Small Business Act (20 U.S.C. 631 note) is amended by adding at the end the

			 following:

			

				(f)Fiscal Year

				2007For the program

				authorized under section 7(a)(13) and the 504 Loan Program, the Administrator

				is authorized to make $8,500,000,000 in financings, and there are authorized to

				be appropriated to the Administrator such sums as are necessary to carry out

				such programs.

				(g)Fiscal Year

				2008For the program

				authorized under section 7(a)(13) and the 504 Loan Program, the Administrator

				is authorized to make $9,500,000,000 in financings, and there are authorized to

				be appropriated to the Administrator such sums as are necessary to carry out

				such programs.

				(h)Fiscal year

				2009For the program authorized under section

				7(a)(13) and the 504 Loan Program, the Administrator is authorized to make

				$10,500,000,000 in financings, and there are authorized to be appropriated to

				the Administrator such sums as are necessary to carry out such

				programs.

				.

		4.Certified development

			 company economic developmentSection 504 of the Small Business Investment

			 Act of 1958 (15 U.S.C. 697a) is amended—

			(1)by striking the section heading and

			 inserting the following: Private Debenture Sales and Program

			 Name;

			(2)by redesignating subsections (a) and (b) as

			 subsections (b) and (c), respectively; and

			(3)by inserting before subsection (b) the

			 following:

				

					(a)Program

				nameThe program to provide

				financing to small business concerns by guarantees of loans under this title,

				which are funded by debentures guaranteed by the Administrator shall be known

				as the Certified Development Company Economic Development Loan

				Program or the 504 Loan

				Program.

					.

			5.DefinitionsSection 103 of the Small Business Investment

			 Act of 1958 (15 U.S.C. 662) is amended—

			(1)by striking paragraph (6) and inserting the

			 following:

				

					(6)the term development company

				means an entity incorporated under State law with the authority to promote and

				assist the growth and development of small business concerns in the areas in

				which it is authorized to operate by the

				Administrator;

					;

			(2)in paragraph (16), by striking

			 and at the end;

			(3)in paragraph (17), by striking the period

			 at the end and inserting ; and; and

			(4)by adding at the end the following:

				

					(18)the term certified development

				company means a development company which the Administrator has

				determined meets the criteria of section

				506.

					.

			6.Eligibility of

			 development companies to be designated as certified development companies;

			 authority to issue debentures; providing an area of operational authority,

			 funding restrictions, and ethical requirementsSection 506 of the Small Business Investment

			 Act of 1958 (15 U.S.C. 697c) is amended to read as follows:

			

				506.Certified

				development companies

					(a)Authority to

				issue debenturesA

				development company may issue debentures under this title if the Administrator

				certifies that the company meets the following criteria:

						(1)Size

							(A)In

				generalExcept as provided in

				subparagraph (B), the development company shall be a small business concern

				with fewer than 500 employees, and shall not be under the control of any entity

				that does not meet the size standards established by the Administrator for a

				small business concern.

							(B)ExceptionAny development company that was certified

				by the Administrator prior to December 31, 2005, may continue to issue

				debentures under this title.

							(2)PurposeA primary purpose of the development

				company shall be to benefit the community by fostering economic development to

				create and preserve jobs and stimulate private investment.

						(3)Primary

				functionA primary function

				of the development company shall be to accomplish its purpose by providing long

				term financing to small business concerns under the 504 Loan Program. The

				development company may also provide or support other local economic

				development activities to assist the community.

						(4)Nonprofit

				status

							(A)In

				generalExcept as provided in

				subparagraph (B), the development company shall be a nonprofit

				corporation.

							(B)ExceptionA development company certified by the

				Administrator prior to January 1, 1987, may continue to issue debentures under

				this title and retain its status as a for-profit enterprise.

							(5)Good

				standingThe development

				company shall be in compliance with all laws, including taxation requirements,

				in the State in which such company is incorporated and in any other State in

				which it conducts business.

						(6)Membership of

				development companyThere

				shall—

							(A)be not fewer than 25 members of the

				development company (or owners or stockholders, if the corporation is a

				for-profit entity)—

								(i)none of whom may own or control more than

				10 percent of the voting membership of the company; and

								(ii)all of whom shall be residents of the area

				of operations of the development company, as specified by the Administrator

				under subsection (b); and

								(B)be at least 1 member of the development

				company from each of—

								(i)government organizations that are

				responsible for economic development;

								(ii)financial institutions that provide

				commercial long term fixed asset financing;

								(iii)community organizations that are dedicated

				to economic development; and

								(iv)businesses.

								(7)Board of

				directors

							(A)In

				generalThe development

				company shall have a board of directors.

							(B)Members of

				boardEach member of the

				board of directors of the development company shall be—

								(i)a member of the development company;

								(ii)elected by the members of the development

				company; and

								(iii)a resident of the area of operations of the

				development company, as specified by the Administrator under subsection

				(b).

								(C)Representation

				of organizations and institutionsThere shall be at least 1 member of the

				board of directors from not fewer than 3 of the 4 organizations and

				institutions described in paragraph (6)(B), none of whom is in a position to

				control the development company.

							(D)MeetingsThe board of directors of the development

				company shall meet on a regular basis to make policy decisions for such

				company.

							(8)Professional

				management and staff

							(A)In

				generalThe development

				company shall have full-time professional management, including a chief

				executive officer to manage daily operations, and a full-time professional

				staff qualified to market the 504 Loan Program and handle all aspects of loan

				approval and servicing, including liquidation, if appropriate.

							(B)IndependenceExcept as provided in subparagraph (C), the

				development company shall be independently managed and operated to pursue the

				economic development mission of the company and shall employ its chief

				executive officer directly.

							(C)Exceptions

								(i)AffiliationA development company may be an affiliate

				of another local nonprofit service corporation (other than a development

				company) whose mission is to support economic development in the area in which

				the development company operates.

								(ii)Members of

				boardA development company

				and a local nonprofit service corporation with which it is affiliated may have

				in common some, but not all, members of their respective boards of

				directors.

								(iii)StaffingExcept as provided in clause (iv), a

				development company may satisfy the requirement for full-time professional

				staff under subparagraph (A) by contracting for the required staffing with an

				entity with which the development company is affiliated, including—

									(I)a local nonprofit service

				corporation;

									(II)a nonprofit affiliate of a local nonprofit

				service corporation;

									(III)an entity wholly or partially operated by a

				governmental agency; or

									(IV)another entity approved by the

				Administrator.

									(iv)Rural

				areasA development company

				located in a rural area, as defined in section 501(f), may satisfy the

				requirements of a full-time professional staff and professional management

				ability under subparagraph (A) by contracting with another certified

				development company that has such staff and management ability and is located

				in the same general area in which the development company is located.

								(v)For-profit

				companiesA development

				company that was certified by the Administrator prior to January 1, 2006, and

				that has contracted with a for-profit company to provide professional staff as

				of such date may continue to contract for staffing with a for-profit

				company.

								(b)Area of

				operations

						(1)In

				generalThe Administrator

				shall specify the area in which an applicant is certified to provide assistance

				to small business concerns under this title.

						(2)Initial

				areaThe Administrator shall

				not authorize an applicant to provide assistance under paragraph (1) outside of

				the State of incorporation of the development company when first authorizing an

				applicant to provide assistance under this title, unless it proposes to operate

				in a local economic area under subsection (c).

						(c)Local economic

				area requirement and exemption

						(1)DefinitionIn this subsection, the term local

				economic area means an area, as determined by the Administrator,

				that—

							(A)is in a State other than the State in which

				a development company is incorporated;

							(B)shares a border with the area of operations

				of the development company; and

							(C)is a part of a local trade area (including

				a city that is bisected by a State line and a metropolitan statistical area

				that is bisected by a State line) that is contiguous to the area of operations

				of the development company.

							(2)ExemptionAn applicant operating in a local economic

				area shall not be deemed to be operating in a multistate area, and shall not be

				required to comply with the requirements of multistate operation.

						(d)Multistate

				operationAfter a development

				company has demonstrated its ability to provide financial assistance in its

				area of operations, it may request the Administrator to authorize the

				development company to operate as a multistate certified development company

				and to finance small business concerns under this title in a State other than

				the State in which the development company is incorporated, if —

						(1)such State is contiguous to the State in

				which the development company is incorporated, except that the States of Alaska

				and Hawaii shall be deemed to be contiguous to any State abutting the Pacific

				ocean;

						(2)the development company demonstrates its

				proficiency in making and servicing loans under the 504 Loan Program by—

							(A)requesting and receiving designation as an

				accredited lender under section 507 or a premier certified lender under section

				508; and

							(B)meeting or exceeding performance standards

				established by the Administrator;

							(3)the development company adds additional

				members of the development company from such State that—

							(A)meet the requirements of subsection (a)(6);

				and

							(B)are residents of such State;

							(4)the development company adds at least 1

				member to its board of directors from such State; and

						(5)the development company meets such other

				criteria or comply with such conditions as the Administrator may

				require.

						(e)Processing of

				expansion applicationsNot

				later than 30 days after the date of receipt of an application under subsection

				(d), the Administrator shall determine whether the development company meets

				the requirements of subsection (d) and accept or reject the request of a

				development company for approval as a multistate company in writing.

					(f)Use of excess

				fundsAny funds generated by

				a development company from making 504 loans which remain after payment of

				staff, operating and overhead expenses shall be retained by the development

				company as a reserve for—

						(1)future operations;

						(2)expanding the area in which the certified

				development company operates or proposes to operate as a multistate development

				company under subsection (d); or

						(3)investment in other local community or

				economic development activity in the State from which such funds were generated

				or in a local economic area which includes part of the State of

				incorporation.

						(g)Ethical

				requirements

						(1)DefinitionsIn this subsection—

							(A)the term close relative means

				a spouse, parent, child, sibling, or the spouse of a parent, child, or sibling;

				and

							(B)the term position of control

				means an officer, member of the board of directors, manager, chief executive

				officer, agent involved in the loan process, key employee or similar management

				position of a certified development company and, if the development company is

				a for-profit entity, a holder of 20 percent or more of the value of the stock

				of the certified development.

							(2)Conflict of

				interestA certified

				development company, and the officers, employees, and other staff of a

				certified development company, shall at all times act ethically and avoid

				activities which constitute a conflict of interest or appear to constitute a

				conflict of interest.

						(3)Control of

				multiple companies

							(A)In

				generalNo person, either

				directly or indirectly, may hold a position of control on more than 1 certified

				development company.

							(B)RelativesNo close relative of an individual who

				holds a position of control in a certified development company may hold a

				position of control in a certified development company, except for the

				certified development company in which the individual serves.

							(4)Prohibited

				conflict in project loans

							(A)In

				generalExcept as provided in

				subparagraph (B), no certified development company may—

								(i)recommend or approve a guarantee of a

				debenture by the Administrator as part of a project under the 504 Loan Program

				that is collateralized by a second lien position on the property being

				constructed or acquired; and

								(ii)provide, or be affiliated with a

				corporation or other entity which directly or indirectly provides financing

				collateralized by a first lien on the same property.

								(B)ExceptionA business development company that was

				participating as a first mortgage lender under the 504 Loan Program in fiscal

				year 2004 or 2005, either directly or through an affiliate, may continue to do

				so.

							(5)Other economic

				development Activities

							(A)Multiple

				programsOperation of

				multiple programs to assist small business concerns in order for a certified

				development company to carry out its economic development mission shall not be

				deemed a conflict of interest for purposes of this section.

							(B)Other sources

				of funding

								(i)In

				generalExcept as provided in

				clause (ii), and notwithstanding any other provision of law, no certified

				development company may accept funding from any source, including any

				department or agency of the Federal Government—

									(I)if such funding includes any conditions,

				priorities or restrictions upon the types of small business concerns to which

				the certified development company may provide financial assistance under this

				title; or

									(II)if such funding includes any conditions or

				imposes any requirements, directly or indirectly, upon any recipient of

				assistance under this title.

									(ii)ExceptionClause (i) shall not apply if the source of

				funding described in clause (i) provides all of the financial assistance to be

				delivered by the certified development company to the small business concern

				and such conditions, priorities, or restrictions are limited solely to the

				financial assistance so provided.

								(h)ReportingA certified development company shall

				submit an annual report to the Administration regarding—

						(1)the use of excess funds by the company

				under subsection (f); and

						(2)the involvement of the company with local

				economic development activities in every State in which the certified

				development company

				operates.

						.

		7.Conforming

			 amendmentsSection 503 of the

			 Small Business Investment Act of 1958 (15 U.S.C. 697) is amended—

			(1)in subsection (a)(1), by striking

			 qualified State or local development company and inserting

			 certified development company; and

			(2)by striking subsection (e) and inserting

			 the following:

				

					(e)Notwithstanding any other provision of law,

				a certified development company is authorized to prepare applications for

				deferred participation loans under section 7(a) of the Small Business Act, to

				service such loans, and to charge a reasonable fee for servicing such

				loans.

					.

			8.Definition of rural

			 areasSection 501 of the Small

			 Business Investment Act of 1958 (15 U.S.C. 695) is amended by adding at the end

			 the following:

			

				(f)As used in this section, the terms

				rural and rural area include any area other

				than—

					(1)a city or town that has a population

				greater than 50,000 inhabitants; and

					(2)the urbanized area contiguous and adjacent

				to such a city or

				town.

					.

		9.Businesses in

			 low-income areasSection

			 501(d)(3) of the Small Business Investment Act of 1958 (15 U.S.C. 695(d)(3)) is

			 amended—

			(1)in subparagraph (G), by striking

			 or at the end;

			(2)in subparagraph (H), by striking the period

			 at the end and inserting , or; and

			(3)by adding at the end the following:

				

					(I)expansion of businesses in low-income

				communities (defined as any area which would be eligible for new markets tax

				credits under section 45D(a) of the Internal Revenue Code of 1986, or

				regulations issued

				thereunder).

					.

			10.Combinations of

			 certain goalsSection 501(d)

			 of the Small Business Investment Act of 1958 (15 U.S.C. 695(d)) is amended by

			 inserting before the undesignated matter at the end the following:

			

				(4)A small business concern which is owned by

				more than 1 individual, or a corporation whose stock is owned by more than 1

				individual, shall be deemed to have achieved a public policy goal under

				paragraph (3) if not less than 51 percent of the small business concern is

				owned by individuals who are in 1 or a combination of the groups described as

				public policy goals in subparagraph (C) and (E) of paragraph

				(3).

				.

		11.Repeal of sunset on

			 reserve requirements for premier certified lendersSection

			 508(c)(6)(B) of the Small Business Investment Act of 1958 (15 U.S.C.

			 697e(c)(6)(B)) is amended—

			(1)in the subparagraph heading, by striking

			 Temporary

			 reduction and inserting Reduction; and

			(2)by striking Notwithstanding

			 subparagraph (A), during the 2-year period beginning on the date that is 90

			 days after the date of the enactment of this subparagraph, the and

			 inserting The.

			12.RefinancingSection 502 of the Small Business Investment

			 Act of 1958 (15 U.S.C. 696) is amended by adding at the end the

			 following:

			

				(7)Permissible

				debt refinancing

					(A)In

				generalAny financing

				approved under this title may also include a limited amount of debt

				refinancing, as described in subparagraph (B).

					(B)ExpansionsIf the project for which a financing under

				this title is sought involves the expansion of a small business concern which

				has existing indebtedness collateralized by fixed assets, any amount of

				existing indebtedness that does not exceed 1/2 of the

				project cost of the expansion may be refinanced and added to the expansion

				cost, if—

						(i)the existing indebtedness was not financed

				under the 504 Loan Program or under section 7(a) of the Small Business

				Act;

						(ii)the proceeds of the indebtedness were used

				to acquire land, including a building situated thereon, to construct a building

				thereon or to purchase equipment;

						(iii)the borrower has been current on all

				payments due on the existing debt for the 1-year period prior to the date on

				which the application is submitted; and

						(iv)the financing under the 504 Loan Program

				will provide better terms or rate of interest than exists on the existing

				debt.

						.

		13.Fees

			(a)In

			 GeneralSection 503(d) of the

			 Small Business Investment Act of l958 (15 U.S.C. 697(d)) is amended—

				(1)by striking paragraph (2);

				(2)by redesignating paragraph (3) as paragraph

			 (2); and

				(3)in paragraph (2), as so redesignated, by

			 striking “0.125 percent” and inserting 0.155 percent.

				(b)ReportingNot later than 2 years after the effective

			 date under subsection (c), the Administrator shall submit to the Committee on

			 Small Business and Entrepreneurship of the Senate and the Committee on Small

			 Business of the House of Representatives a report assessing the impact of the

			 change in fees under subsection (a)(3) in fostering economic

			 development.

			(c)Effective

			 DateThe amendments made by

			 subsection (a) shall take effect and apply to loans approved under the 504 Loan

			 Program, on or after the date that is 30 days after the date of enactment of

			 this Act.

			(d)RecomputationNotwithstanding any other provision of law,

			 the Administrator shall recalculate the amount of the fee to be paid by a

			 borrower under section 503(b)(7) of the Small Business Investment Act of 1958

			 (15 U.S.C. 697(b)(7)) such that the cost of making guarantees under the 504

			 Loan Program is zero after the effective date under subsection (c).

			14.Additional equity

			 injectionsSection

			 502(3)(B)(ii) of the Small Business Investment Act of 1958 (15 U.S.C.

			 696(3)(B)(ii)) is amended to read as follows:

			

				(ii)Funding from

				institutionsIf a small

				business concern that is required to provide a contribution under clause (i),

				(ii) or (iii) of subparagraph (C)—

					(I)provides the minimum amount required under

				such subparagraph, not less than 50 percent of the total cost of the project

				shall come from financing provided by an institution described in subclause

				(I), (II), or (III) of clause (i) of this subparagraph; or

					(II)provides more than the minimum amount

				required under such subparagraph, any contribution in excess of such minimum

				amount may be used to reduce the amount required from an institution described

				in subclause (I), (II), or (III) of clause (i) of this subparagraph, except

				that the amount from such institution may not be reduced to an amount equal to

				or less than the amount of the loan made by the

				Administrator.

					.

		15.Loan

			 liquidationsSection 510 of

			 the Small Business Investment Act of 1958 (15 U.S.C. 697g) is amended—

			(1)by redesignating subsection (e) as

			 subsection (g); and

			(2)by inserting after subsection (d) the

			 following::

				

					(e)Participation

						(1)Mandatory

							(A)In

				generalAny certified

				development company that elects not to apply for authority to foreclose and

				liquidate defaulted loans under this section, or that the Administrator

				determines to be ineligible for such authority, shall contract with a

				third-party to perform foreclosure and liquidation of defaulted loans in its

				portfolio.

							(B)Approval of

				qualifications and termsA

				contract under subparagraph (A) shall be contingent upon approval by the

				Administrator of the qualifications of the contractor and the terms and

				conditions of liquidation activities.

							(2)CommencementThis subsection shall not require any

				certified development company to liquidate defaulted loans until after the date

				on which the Administrator implements a program to compensate and reimburse

				certified development companies under subsection (f).

						(f)Compensation

				and reimbursement

						(1)Reimbursement

				of expensesThe Administrator

				shall reimburse each certified development company for all expenses paid by

				such company as part of foreclosure and liquidation activities if the

				expenses—

							(A)were approved in advance by the

				Administrator, either specifically or generally; or

							(B)were incurred by the certified development

				company on an emergency basis without prior approval from the Administrator, if

				the Administrator determines that the expenses were reasonable and

				appropriate.

							(2)Compensation

				for resultsThe Administrator

				shall develop a schedule to compensate and provide an incentive to certified

				development companies that foreclose and liquidate defaulted loans, which

				schedule shall—

							(A)be based on a percentage of the net amount

				recovered;

							(B)not exceed a maximum amount; and

							(C)not apply to any foreclosure which is

				conducted under a contract between a development company and a qualified

				third-party to perform the foreclosure and

				liquidation.

							.

			16.Closing

			 costsSection 503(b)(4) of the

			 Small Business Investment Act of 1958 (15 U.S.C. 697(b)(4)) is amended to read

			 as follows:

			

				(4)the aggregate amount of such debenture does

				not exceed the amount of the loans to be made from the proceeds of such

				debenture plus, at the election of the borrower, other amounts attributable to

				the administrative and closing costs of such loans, except for the attorney

				fees of the

				borrower;

				.

		17.Maximum 504 and 7(a)

			 loan eligibilitySection

			 502(2) of the Small Business Investment Act of 1958 (15 U.S.C. 696(2)) is

			 amended by adding at the end the following:

			

				(C)Combination

				financingFinancing under the

				504 Loan Program may be provided to a borrower in the maximum amount provided

				in this subsection, and a loan guarantee under section 7(a) of the Small

				Business Act may be provided to the same borrower, up to the maximum amount

				provided in section 7(a)(3)(A) of such

				Act.

				.

		18.Technical

			 correctionSection 501(e)(2)

			 of the Small Business Investment Act of 1958 (15 U.S.C. 695(e)(2)) is amended

			 by striking outstanding.

		19.Premier Certified

			 Lenders Program report

			(a)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Administrator shall submit to

			 the Committee on Small Business and Entrepreneurship of the Senate and the

			 Committee on Small Business of the House of Representatives a report regarding

			 the operation of the Premier Certified Lenders Program, during the 3-year

			 period ending on the date of enactment of this Act.

			(b)ContentsThe report submitted under subsection (a)

			 shall—

				(1)include the number of loans made under the

			 Premier Certified Lenders Program;

				(2)describe any difficulties encountered in

			 making such loans; and

				(3)make recommendations, if any, regarding how

			 to increase the number of loans made under the Premier Certified Lenders

			 Program or streamline such program.

				20.RegulationsThe Administrator shall—

			(1)publish proposed regulations to implement

			 this Act and the amendments made by this Act not later than 120 days after the

			 date of enactment of this Act; and

			(2)publish such regulations in final form not

			 later than 120 days after the date on which proposed regulations are published

			 under paragraph (1).

			

